Citation Nr: 0004084	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability evaluation for right 
(major) ring finger ankylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1965.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which granted 
"potential compensation" under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for right (major) ring (fourth) 
finger ankylosis and assigned a noncompensable evaluation for 
that disability.  The veteran has been represented throughout 
this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his right ring finger 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned and conclude that the disability 
addressed has not significantly changed and a uniform rating 
is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right ring finger disability to 
the Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's right (major) ring (fourth) finger 
disability has been shown to be manifested by no more than 
extremely unfavorable ankylosis secondary to surgical fusion 
of the proximal interphalangeal joint with internal fixation 
and no involvement of the digit proximal to the metacarpal 
phalangeal articulation.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for right 
(major) ring (fourth) finger ankylosis have been met.  38 
U.S.C.A. §§ 1151, 1155, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
4.7, 4.71a, Diagnostic Code 5155 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  


I.  Historical Review

A December 1991 VA hospital summary indicates that the 
veteran was diagnosed with an untreated right fourth proximal 
interphalangeal joint dorsal fracture subluxation.  He 
subsequently underwent a right ring (fourth) finger volar 
plate arthroplasty.  A February 1992 VA treatment record 
notes that the veteran's right fourth finger volar plate 
arthroplasty had "failed."  In November 1995, the RO 
established "potential compensation" for right (major) ring 
(fourth) finger ankylosis under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1995) and assigned a 
noncompensable evaluation for that disability.  


II.  Increased Evaluation 

Compensation granted under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999) 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability was 
service-connected.  Disability evaluations are determined by 
comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule For Rating Disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Favorable or unfavorable ankylosis of the fourth (ring) 
finger of either hand warrants assignment of a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
tip of the finger may be flexed to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  It 
is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation.  Ankylosis 
is considered to be extremely unfavorable when either all the 
joints of the finger are in extension or in extreme flexion 
or there is rotation and angulation of the bones.  A 10 
percent evaluation is warranted for amputation of the ring 
finger of either hand if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto and 
without metacarpal resection.  A 20 percent evaluation 
requires that the amputation involve metacarpal resection 
with more than one-half of the bone lost.  38 C.F.R.§ 4.71a, 
Diagnostic Codes 5155, 5227 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At a January 1996 VA examination for compensation purposes, 
the veteran complained of right fourth finger fixation and 
loss of motion.  On examination, the veteran exhibited an 
ankylosed right fourth finger with "slight flexion 
deformity" and an inability to flex or extend distal to the 
metacarpal phalangeal articulation.  Contemporaneous X-ray 
studies of the right fourth finger revealed proximal 
interphalangeal joint arthrodesis with internal fixation.  
The veteran was diagnosed with an ankylosed right fourth 
finger secondary to a traumatic fracture of the digit.  In 
his July 1996 substantive appeal, the veteran advanced that a 
20 percent evaluation was warranted for his right fourth 
finger disability.  

At a September 1996 VA examination for compensation purposes, 
the veteran complained that he could not close his hand.  On 
examination, the veteran was "unable to bend his fourth 
finger on the right hand at all."  Contemporaneous X-ray 
studies of the right fourth finger revealed fusion at the 
proximal interphalangeal joint with a metallic rod with 
distal half of the proximal phalanx.  At a February 1999 VA 
examination for compensation purposes, the veteran was found 
to be unable to fully use the right hand due to his inability 
to close and fully oppose the hand.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The reports of 
the VA examinations for compensation purposes indicate that 
the veteran's right (major) fourth (ring) finger was 
ankylosed due to surgical fusion residuals including an 
internal fixation device involving the portion of the digit 
distal to the metacarpal phalangeal articulation.  He was 
found to be unable to move his fourth finger at all.  While 
the examination reports are not models of clarity, it appears 
that all of the right fourth finger joints were in flexion.  
Such findings merit assignment of at least a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (1999).  The clinical record does not 
indicate any involvement of the right fourth metacarpal.  In 
the absence of such involvement, the Board concludes that the 
veteran's right (major) ring (fourth) finger disability most 
closely approximates the schedular  criteria for a 10 percent 
evaluation.  38 C.F.R.§§ 4.7, 4.71a, Diagnostic Code 5155 
(1999).  

ORDER

A 10 percent evaluation for right (major) ring finger 
ankylosis is granted subject to the laws and regulations 
governing the award of monetary awards.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals



 

